Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method and electronic device for applying a beauty effect setting.

Prior art was found for the claims as follows:
Woo Jihwan et al. [Visual Cubism] discloses the following claim limitations:
1. (Currently Amended) A method for applying a beauty effect setting in an electronic device (i.e. We introduce an automatic cubic facial make-up method by using simple image processing techniques including resizing - Abstract), the method comprising: 
determining, by the electronic device, at least one beauty ratio associated with a user face (i.e., target face aspect ratio- fig. 1); 
based on the mapping of the superimposed at least one beauty ratio to the at least one camera beauty effect (i.e. We call them highlight and shadow maps- page 2, ¶2), applying, by the electronic device, the beauty effect setting on the user face (i.e. Finally, the two maps and an original image are combined with a set of weight parameters. As shown in Fig. 4 and Equations (4)~(6) white color is used for highlight and black color is used for shadowing- page 2, ¶2, fig. 5), 
wherein the applying of the beauty effect setting on the user face comprises at least one of increasing or decreasing a facial width (i.e. see slimmed face in fig. 3) of the user face (i.e. we choose a face region to resize up to the golden ratio and update a new selfie image- page 2, ¶1) according to a user (i.e. Plus, women’s typical make-up procedure is benchmarked and partially reverse-engineered in our method.), increasing or decreasing a distance between eve corners and enlarging eve pupils according to the user, or 
Claim 10, apparatus claim 10 corresponds to method claim 1, and therefore Woo teaches the same limitations as listed above.
Claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 10, and therefore Woo teaches the same limitations as listed above. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 1 and 15, “determining minimum values associated with the at least one beauty ratio being deflected with values associated with a predefined beauty ratio; 
after the determining, mapping the at least one beauty ratio with the predefined beauty ratio for superimposing the at least one beauty ratio with the predefined beauty ratio, the mapping being based on an average distance of the minimum values associated with the at least one beauty ratio;
mapping, by the electronic device, the superimposed at least one beauty ratio to at least one camera beauty effect.”
In claim 8, “determine minimum values associated with the at least one beauty ratio being deflected with values associated with a predefined beauty ratio, after the determining, map the at least one beauty ratio with the predefined beauty ratio for superimposing the at least one beauty ratio with the predefined beauty ratio, the mapping being based on an average distance of the minimum values associated with the at least one beauty ratio, map the superimposed at least one beauty ratio to at least one camera beauty effect.”
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5, 7-12 and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488